Citation Nr: 0327202	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder to include arthritis.

2.  Entitlement to service connection for a lumbosacral spine 
disorder to include arthritis.

3.  Entitlement to service connection for a bilateral foot 
disorder to include arthritis.

4.  Entitlement to an effective date earlier than July 31, 
2000, for service connection and a 10 percent rating for 
hypopituitarism.

5.  Entitlement to an effective date earlier than July 31, 
2000, for service connection and a 10 percent rating for a 
liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to June 1984.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from September 2000 
and August 2001 rating decisions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  In April 2003, the 
veteran testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the appellant has not been adequately notified of the 
VCAA and how it applies to his present appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

The records show that during a June 2001 VA examination the 
veteran refused additional evaluation by VA specialists; 
however, at his personal hearing in April 2003 he stated he 
would be willing to report for an examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  As the veteran previously was not fully 
aware of the consequences of a refusal to be examined, he 
should be afforded another opportunity for a VA examination, 
with the understanding that failure to attend the examination 
without good cause may adversely affect his claim for VA 
benefits.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claims, what the 
evidence now shows, what evidence he is 
to provide, and what evidence VA will 
attempt to obtain.  He should be notified 
that notwithstanding any previous 
notifications, a year is afforded for 
response to VCAA notice.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for the 
disabilities at issue since August 2002.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources. 

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that cervical 
spine, lumbosacral spine, or bilateral 
foot disorders are proximately due to his 
service-connected sarcoidosis or are 
otherwise related to active service.  All 
reasonable efforts to accommodate 
requests as to examination location 
should be considered.  The examiner 
should conduct any tests or studies 
necessary for an adequate opinion, to 
include joint fluid analysis or synovial 
biopsy (if warranted).  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and reconcile the opinion 
with the other medical evidence of 
record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to ensure compliance and to 
assist with the requirements of VCAA in keeping with the 
holding of the Federal Circuit in DAV and PVA, supra.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


